 

Exhibit 10.1

SERVICE AGREEMENT

 

This SERVICE AGREEMENT (the “Agreement”) is made as of this 13th day of March,
2008, by and between Christopher L. Harris, an individual having an address at
94 Pitts Bay Road, P.O. Box HM 2079, Pembroke HM HX, Bermuda (the “Executive”)
and Montpelier Re Holdings Ltd., whose registered office is located at Clarendon
House, 2 Church Street, Hamilton, Bermuda (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Service Agreement, dated as of March 25, 2002 between the
Company and the Executive and subsequent amendments, the Executive currently
serves as President and Chief Underwriting Officer and Chief Risk Officer of the
Company; and

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue employment under the terms and conditions of this
Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 


1.             EMPLOYMENT.  THE COMPANY HEREBY SHALL CONTINUE TO EMPLOY THE
EXECUTIVE, AND THE EXECUTIVE HEREBY ACCEPTS THE CONTINUATION OF EMPLOYMENT AS
THE PRESIDENT OF THE COMPANY AND ACCEPTS THE NEW POSITION OF CHIEF EXECUTIVE
OFFICER (“CEO”) OF THE COMPANY, UNDER THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH HEREIN.


 

--------------------------------------------------------------------------------



 


 


2.             TERM.  SUBJECT TO PARAGRAPH 7, THE EXECUTIVE SHALL BE EMPLOYED
HEREUNDER FOR THE PERIOD COMMENCING JULY 1, 2008, WHICH SHALL BE THE EFFECTIVE
DATE (“EFFECTIVE DATE”) OF THIS AGREEMENT, AND ENDING JUNE 30, 2011 (THE
“TERM”).


 


3.             DUTIES.
(A)  DURING THE TERM, THE EXECUTIVE SHALL HAVE ALL RESPONSIBILITIES COMMENSURATE
WITH THE POSITIONS OF PRESIDENT AND CEO.  THE EXECUTIVE SHALL PERFORM SUCH
DUTIES AND EXERCISE SUCH POWERS IN RELATION TO THE BUSINESS OF THE COMPANY, OR
OF ANY GROUP COMPANY, AS MAY FROM TIME TO TIME BE ASSIGNED TO OR VESTED IN HIM
BY THE BOARD AND SHALL GIVE TO THE BOARD SUCH INFORMATION REGARDING THE AFFAIRS
OF THE COMPANY, AND OF ANY GROUP COMPANY, AS IT SHALL REQUIRE AND AT ALL TIMES
IN ALL RESPECTS CONFORM TO AND COMPLY WITH THE REASONABLE DIRECTIONS AND
REGULATIONS MADE BY THE BOARD.  THE EXECUTIVE SHALL PERFORM SUCH SERVICES FOR
ANY GROUP COMPANY, INCLUDING BUT NOT LIMITED TO MONTPELIER REINSURANCE LTD.,
(WITHOUT FURTHER REMUNERATION EXCEPT AS OTHERWISE AGREED), AND SHALL ACCEPT SUCH
OFFICES IN ANY SUCH GROUP COMPANY AS THE BOARD MAY REQUIRE.  THE EXECUTIVE SHALL
WELL AND FAITHFULLY SERVE THE COMPANY AND THE GROUP COMPANIES, AND SHALL USE HIS
BEST ENDEAVORS TO PROMOTE, DEVELOP AND EXTEND THEIR BUSINESSES AND INTERESTS,
GIVING AT ALL TIMES THE FULL BENEFIT OF HIS KNOWLEDGE, EXPERTISE, TECHNICAL
SKILL AND INGENUITY.  ALL OTHER SENIOR OFFICERS AND EXECUTIVES OF THE COMPANY
SHALL REPORT TO THE EXECUTIVE.  FOR PURPOSES OF THIS AGREEMENT, “GROUP COMPANY”
SHALL MEAN AND INCLUDE ANY COMPANY WHICH IS FROM TIME TO TIME A HOLDING COMPANY
(AS DEFINED BY SECTION 86 OF THE COMPANIES ACT 1981 (THE “COMPANIES ACT”), BUT
IRRESPECTIVE OF WHETHER IT IS A BERMUDA COMPANY OR AN OVERSEAS COMPANY) OF THE
COMPANY, A SUBSIDIARY COMPANY (AS SO DEFINED) OF THE COMPANY, A SUBSIDIARY
COMPANY (AS SO DEFINED) OF A HOLDING COMPANY (AS SO DEFINED) OF THE COMPANY OR
IN WHICH THE COMPANY OWNS AT LEAST 50% OF THE ISSUED SHARE CAPITAL.


 


 


2

--------------------------------------------------------------------------------



 


 


(B)           THE EXECUTIVE AGREES THAT HE WILL DEVOTE SUBSTANTIALLY ALL OF HIS
TIME AND ATTENTION TO THE AFFAIRS OF THE COMPANY AND THE GROUP COMPANIES AND
THAT HE WILL NOT ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS OR
OCCUPATION DURING THE TERM.  THE EXECUTIVE MAY (I) SERVE ON CORPORATE, CIVIC OR
CHARITABLE BOARDS OR COMMITTEES AND OTHERWISE ENGAGE IN CHARITABLE AND CIVIC
ACTIVITIES, AND (II) ENGAGE IN PERSONAL INVESTMENT ACTIVITIES ON BEHALF OF
HIMSELF OR HIS FAMILY, PROVIDED THAT EXECUTIVE CONTINUES TO DEVOTE SUBSTANTIALLY
ALL OF HIS TIME AND ATTENTION TO THE AFFAIRS OF THE COMPANY AND THE GROUP
COMPANIES.


 


(C)           THE COMPANY RESERVES THE RIGHT TO REQUIRE THE EXECUTIVE NOT TO
ATTEND WORK AND/OR NOT TO UNDERTAKE ALL OR ANY OF HIS DUTIES HEREUNDER DURING A
PERIOD OF UP TO TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE TERMINATION OF HIS
EMPLOYMENT, PROVIDED ALWAYS THAT THE COMPANY SHALL CONTINUE TO PAY THE
EXECUTIVE’S BASE SALARY, HOUSING ALLOWANCE, TARGET BONUS OR OTHER SUCH BONUS
AMOUNT PAYABLE TO ANNUAL BONUS PLAN GROUP A PARTICIPANTS AS APPROVED BY THE
COMPENSATION AND NOMINATING COMMITTEE OF THE BOARD (THE “COMPENSATION
COMMITTEE”), AND CONTRACTUAL BENEFITS FOR SUCH PERIOD.  THIS PARAGRAPH
3(C) SHALL NOT AFFECT THE GENERAL RIGHT OF THE COMPANY TO SUSPEND THE EXECUTIVE
FOR CAUSE (AS DEFINED IN PARAGRAPH 7(C), BELOW).


 


4.             COMPENSATION AND RELATED MATTERS.  AS FULL COMPENSATION FOR THE
EXECUTIVE’S PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER DURING THE
TERM, THE COMPANY SHALL PAY THE EXECUTIVE THE COMPENSATION AND PROVIDE THE
BENEFITS SET FORTH BELOW AND IN PARAGRAPH 5 OF THIS AGREEMENT:


 


(A)           BASE SALARY.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY SHALL
PAY THE EXECUTIVE AN ANNUAL SALARY (THE “BASE SALARY”) OF SIX HUNDRED AND
SEVENTY-FIVE THOUSAND DOLLARS ($675,000 U.S.), LESS APPLICABLE WITHHOLDING AND
OTHER DEDUCTIONS, PAYABLE MONTHLY IN ARREARS ON THE DAY


 


 


3

--------------------------------------------------------------------------------



 


APPOINTED BY THE BOARD FOR THE PAYMENT OF SALARIES OR PRO RATA IF EXECUTIVE IS
EMPLOYED FOR LESS THAN A FULL MONTH.  THE COMPENSATION COMMITTEE, SUBJECT TO
RATIFICATION OF THE BOARD, MAY, IN ITS SOLE DISCRETION, INCREASE OR DECREASE THE
BASE SALARY AT ANY TIME DURING THE TERM; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE EXECUTIVE’S BASE SALARY BE DECREASED AT ANY TIME DURING THE TERM BELOW
THE RATE OF $675,000 (U.S.) PER ANNUM.  THE COMPENSATION COMMITTEE WILL CONDUCT
THE FIRST BASE SALARY REVIEW NO LATER THAN JANUARY 1, 2009.  THE BASE SALARY
SHALL BE INCLUSIVE OF ANY DIRECTOR’S FEES OR OTHER FEES OR REMUNERATION PAYABLE
TO THE EXECUTIVE BY THE COMPANY OR ANY GROUP COMPANY AND, ACCORDINGLY, EITHER
THE EXECUTIVE SHALL PAY OVER OR CAUSE TO BE PAID OVER TO THE COMPANY ALL SUCH
FEES OR REMUNERATION PAID OR PAYABLE TO HIM OR HIS BASE SALARY SHALL BE REDUCED
BY THE AMOUNT OF SUCH FEES OR REMUNERATION.


 


(B)           BONUSES.  THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE
COMPANY’S ANNUAL BONUS PLAN WITH A TARGET BONUS EQUAL TO 100% OF HIS BASE SALARY
(THE “TARGET BONUS”).  FOR THE YEAR IN WHICH THE EXECUTIVE FIRST BECOMES CEO,
SUCH TARGET BONUS SHALL BE DETERMINED BASED ON THE BASE SALARY IN EFFECT WHILE
CEO.  IF THE COMPANY’S ANNUAL BONUS PLAN IS TERMINATED DURING THE TERM OF THIS
AGREEMENT THE EXECUTIVE SHALL REMAIN ENTITLED TO AN ANNUAL BONUS ON THE SAME
TERMS AND CONDITIONS AS WERE CONTAINED IN THE COMPANY’S ANNUAL BONUS PLAN WITH A
TARGET BONUS EQUAL TO THE TARGET BONUS.  NOTWITHSTANDING ANY PROVISION IN THE
APPLICABLE ANNUAL BONUS PLAN TO THE CONTRARY, THE ANNUAL BONUS, IF ANY, EARNED
BY THE EXECUTIVE WITH RESPECT TO A FISCAL YEAR WILL BE PAID TO THE EXECUTIVE NO
LATER THAN SEVENTY-FIVE (75) DAYS FOLLOWING THE END OF SUCH FISCAL YEAR.


 


(C)           LONG-TERM INCENTIVE PLAN.  EACH YEAR DURING THE TERM, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE MONTPELIER LONG-TERM INCENTIVE
PLAN (“LTIP”), AS IN EFFECT FROM TIME-TO-TIME,


 


 


4

--------------------------------------------------------------------------------



 


OR SHALL BE ENTITLED TO COMPARABLE LONG-TERM INCENTIVES OUTSIDE OF THE LTIP (IF
THE LTIP IS TERMINATED AND THE COMPANY DOES NOT ADOPT ANY COMPARABLE REPLACEMENT
PLAN) WITH AN ANNUAL TARGET VALUE OF NOT LESS THAN HIS THEN BASE SALARY AND A
VESTING PERIOD OF NOT MORE THAN FOUR (4) YEARS.  ON JULY 1, 2008, THE EXECUTIVE
SHALL RECEIVE A GRANT OF 25,000 RESTRICTED SHARE UNITS (“RSUS”) WHICH SHALL VEST
PRO-RATA ON AN ANNUAL BASIS OVER FIVE YEARS BEGINNING JULY 1, 2008 AND ENDING
JUNE 30, 2013, PROVIDED, HOWEVER, IF THE COMPANY CHOOSES TO NON-RENEW OR
TERMINATE THIS AGREEMENT PRIOR TO JUNE 30, 2013 FOR OTHER THAN “CAUSE” AS
DEFINED IN PARAGRAPH 7(C), THESE RSUS SHALL BE DEEMED FULLY VESTED AND THE
SHARES WITH RESPECT TO THESE RSUS SHALL BE ISSUED AS SOON AS REASONABLY
PRACTICABLE FOLLOWING THE DATE ON WHICH THESE RSUS WOULD OTHERWISE HAVE BECOME
FULLY VESTED.


 


(D)           HOUSING ALLOWANCE.  UNTIL THE TERMINATION OF THIS AGREEMENT, THE
EXECUTIVE SHALL RECEIVE A HOUSING ALLOWANCE OF $12,000 PER MONTH.


 


(E)           BENEFITS.  THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE THE BENEFITS
THAT THE COMPANY GENERALLY MAKES AVAILABLE TO ITS EXECUTIVES (AS THE SAME MAY BE
REVISED FROM TIME TO TIME), INCLUDING BUT NOT LIMITED TO, THE COMPANY’S
RETIREMENT, SAVINGS, MEDICAL, DENTAL, LIFE INSURANCE AND DEFERRED COMPENSATION
PLANS.


 


(F)            PAID HOLIDAY.  IN ADDITION TO THE USUAL PUBLIC HOLIDAYS, THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE TWENTY-FIVE (25) PAID BUSINESS DAYS
HOLIDAY EACH YEAR.  THE EXECUTIVE MAY SCHEDULE THE HOLIDAY DAYS AS HE ELECTS,
SUBJECT TO THE REASONABLE DISAPPROVAL OF THE BOARD.  ANY ENTITLEMENT TO HOLIDAY
REMAINING AT THE END OF A YEAR MAY BE CARRIED TO THE NEXT SUCCEEDING YEAR BUT NO
FURTHER.  ENTITLEMENT TO HOLIDAY (AND ON TERMINATION, HOLIDAY PAY IN LIEU OF
HOLIDAY) ACCRUES PRO RATA


 


 


5

--------------------------------------------------------------------------------



 


THROUGHOUT EACH YEAR, PROVIDED THAT FRACTIONS OF DAYS SHALL BE DISREGARDED IN
CALCULATING ENTITLEMENT TO VACATION OR PAYMENT IN LIEU THEREOF.


 


(G)           CURRENCY.  THE EXECUTIVE’S BASE SALARY, ANNUAL BONUSES, CASH
SETTLEMENT, IF ANY, OF PERFORMANCE SHARES UNDER THE LTIP (OR THEIR EQUIVALENT)
AND ANY OTHER CASH REMUNERATION OR REIMBURSEMENT PAYABLE BY THE COMPANY TO THE
EXECUTIVE SHALL BE DENOMINATED IN U.S. DOLLARS.  ALL SUCH PAYMENTS AND
REIMBURSEMENTS, WHETHER FIXED (E.G., BASE SALARY,) OR VARIABLE (ANNUAL BONUSES,
LTIPS, ETC.) SHALL BE PAID IN U.S. DOLLARS, UNLESS EXECUTIVE CONSENTS, IN
WRITING, TO USE OF ANOTHER CURRENCY.


 


5.             REIMBURSEMENT.  THE EXECUTIVE SHALL BE REIMBURSED FOR ALL
DOCUMENTED BUSINESS RELATED EXPENSES.  THE EXECUTIVE SHALL BE ENTITLED TO BE
REIMBURSED FOR FIRST-CLASS AIR FARE AND THE EXPENSES OF APPROPRIATE HOTEL
ACCOMMODATIONS FOR BUSINESS TRAVEL.  THE EXECUTIVE SHALL BE REIMBURSED FOR THE
COST OF BUSINESS-CLASS AIR FARE FOR PERSONAL TRAVEL FOR THE EXECUTIVE AND HIS
HOUSEHOLD FOR UP TO EIGHT (8) TRIPS PER YEAR.  THE EXECUTIVE SHALL BE REIMBURSED
FOR REASONABLE TAX ADVISORY SERVICES.  ALL AMOUNTS PAYABLE UNDER THIS PARAGRAPH
5 SHALL BE SUBJECT TO THE EXECUTIVE’S PRESENTMENT TO THE COMPANY OF APPROPRIATE
DOCUMENTATION.  THE EXECUTIVE MAY NOT TRAVEL BY MOTOR SCOOTER (OR SIMILAR
TRANSPORT) AND, WHEN IN BERMUDA, SHALL TRAVEL BY CAR OR TAXI SERVICE AT COMPANY
EXPENSE.

 

6.             Confidentiality

 


(A)           THE EXECUTIVE SHALL NOT, EITHER DURING THE CONTINUANCE OF HIS
EMPLOYMENT HEREUNDER (OTHERWISE THAN IN THE PROPER PERFORMANCE OF HIS DUTIES
HEREUNDER) OR AT ANY TIME AFTER THE TERMINATION THEREOF, DIVULGE TO ANY PERSON
WHOMSOEVER AND SHALL USE HIS REASONABLE ENDEAVORS TO


 


 


6

--------------------------------------------------------------------------------



 


PREVENT THE PUBLICATION OR DISCLOSURE OF ANY TRADE SECRET OR OTHER CONFIDENTIAL
INFORMATION CONCERNING THE BUSINESS, FINANCES, ACCOUNTS, DEALINGS, TRANSACTIONS
OR AFFAIRS OF THE COMPANY OR ANY GROUP COMPANY OR OF ANY OF THEIR RESPECTIVE
CLIENTS ENTRUSTED TO HIM OR ARISING OR COMING TO HIS KNOWLEDGE DURING THE COURSE
OF HIS EMPLOYMENT HEREUNDER OR OTHERWISE; PROVIDED THAT THE FOREGOING SHALL NOT
PREVENT OR LIMIT THE EXECUTIVE FROM COMPLYING WITH ANY APPLICABLE LAW OR WITH
THE DIRECTIVE OF ANY COURT OR ADMINISTRATIVE BODY OR AGENCY HAVING THE LEGAL
AUTHORITY TO COMPEL TESTIMONY FROM OR THE PRODUCTION OF DOCUMENTS BY THE
EXECUTIVE.  THE PROVISIONS OF THIS PARAGRAPH 6(A) SHALL NOT APPLY TO ANY
INFORMATION WHICH IS OR BECOMES PUBLICLY KNOWN OTHER THAN AS A RESULT OF THE
EXECUTIVE’S BREACH OF THIS AGREEMENT.


 


(B)           THE EXECUTIVE SHALL UPON THE TERMINATION OF HIS EMPLOYMENT
HEREUNDER IMMEDIATELY DELIVER UP TO THE COMPANY ALL FEE SCHEDULES, LISTS OF
CLIENTS, CORRESPONDENCE AND OTHER DOCUMENTS, PAPERS AND PROPERTY BELONGING TO
THE COMPANY OR ANY GROUP COMPANY OR RELATED TO ANY OF THE MATTERS REFERRED TO IN
PARAGRAPH (A) ABOVE WHICH MAY HAVE BEEN PREPARED BY HIM OR HAVE COME INTO HIS
POSSESSION IN THE COURSE OF HIS EMPLOYMENT HEREUNDER AND SHALL NOT RETAIN ANY
COPIES THEREOF.


 

7.             Termination.  The Executive’s employment shall terminate upon:

 


(A)           THE EXECUTIVE’S DEATH; OR


 


(B)           THE EXECUTIVE BEING UNABLE TO PERFORM HIS DUTIES AND
RESPONSIBILITIES HEREUNDER DUE TO HIS DISABILITY (AS DEFINED BELOW).  FOR
PURPOSES OF THIS AGREEMENT, THE TERM “DISABILITY” SHALL MEAN THAT THE EXECUTIVE
HAS BEEN UNABLE TO PERFORM THE DUTIES AND RESPONSIBILITIES REQUIRED OF HIM
HEREUNDER DUE TO A PHYSICAL AND/OR MENTAL DISABILITY FOR A PERIOD OF SIX
(6) CONSECUTIVE MONTHS OR


 


 


7

--------------------------------------------------------------------------------



 


FOR MORE THAN ONE-HUNDRED EIGHTY (180) WORKING DAYS, WHETHER OR NOT CONSECUTIVE,
DURING ANY TWELVE (12) MONTH PERIOD; PROVIDED THAT ANY SUCH PERIODS MAY BE
EXTENDED AT THE SOLE DISCRETION OF THE BOARD.  FROM THE DATE ON WHICH THE
EXECUTIVE’S DISABILITY COMMENCES THROUGH THE DATE ON WHICH THE EXECUTIVE’S
EMPLOYMENT HEREUNDER IS TERMINATED BY REASON OF SUCH DISABILITY, THE EXECUTIVE
SHALL CONTINUE TO RECEIVE THE BASE SALARY (LESS ANY COMPANY-PAID BENEFITS THAT
HE RECEIVES, SUCH AS SHORT TERM DISABILITY OR WORKERS COMPENSATION, DURING SUCH
PERIOD); OR


 


(C)           THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY FOR
“CAUSE”.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN: (I) CONVICTION OF
AN OFFENSE (OTHER THAN A ROAD TRAFFIC OFFENSE OR OTHER NON-MATERIAL OFFENSE NOT
SUBJECT TO A CUSTODIAL SENTENCE); OR (II) WILLFUL GROSS NEGLIGENCE OR WILLFUL
GROSS MISCONDUCT BY THE EXECUTIVE IN CONNECTION WITH HIS EMPLOYMENT WITH THE
COMPANY OR A GROUP COMPANY WHICH CAUSES OR IS LIKELY TO CAUSE MATERIAL LOSS OR
DAMAGE TO THE COMPANY OR SUCH GROUP COMPANY; OR


 


(D)           THE RESIGNATION OF THE EXECUTIVE FOR “GOOD REASON”.  FOR PURPOSES
OF THIS AGREEMENT “GOOD REASON” SHALL MEAN: (I) A DECREASE IN THE EXECUTIVE’S
BASE SALARY (EXCEPT AS AUTHORIZED UNDER PARAGRAPH 4 (A)) OR ANY MATERIAL
DECREASE IN BONUS OPPORTUNITY; (II) A MATERIAL DIMINUTION IN THE AUTHORITY,
DUTIES OR RESPONSIBILITIES OF THE EXECUTIVE’S POSITION WITH THE RESULT THAT THE
EXECUTIVE MAKES A DETERMINATION IN GOOD FAITH THAT HE CANNOT CONTINUE TO CARRY
OUT HIS JOB IN SUBSTANTIALLY THE SAME MANNER AS IT WAS INTENDED TO BE CARRIED
OUT IMMEDIATELY BEFORE SUCH DIMINUTION; (III) A RELOCATION OF THE COMPANY’S
EXECUTIVE OFFICES FROM BERMUDA WITHOUT THE EXECUTIVE’S CONSENT AS LONG AS THE
EXECUTIVE IS CEO OF THE COMPANY; AND (IV) A MATERIAL BREACH BY THE COMPANY OF
THE TERMS OF THIS AGREEMENT OR OF ANY AWARD UNDER THE LTIP; PROVIDED THAT
EXECUTIVE SHALL HAVE PROVIDED WRITTEN NOTICE TO THE COMPANY (ATTENTION OF AT
LEAST TWO MEMBERS


 


 


8

--------------------------------------------------------------------------------



 


OF THE BOARD OTHER THAN THE EXECUTIVE), SETTING FORTH THE ALLEGED GOOD REASON
WITHIN 120 DAYS OF THE EVENT, AND THE BREACH SHALL NOT HAVE BEEN CURED WITHIN
THIRTY (30) DAYS OF RECEIPT OF THE NOTICE.


 


(E)           THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
WITHOUT CAUSE; OR


 


(F)            THE RESIGNATION OF THE EXECUTIVE WITHOUT GOOD REASON.


 

8.             Termination Payments and Benefits.

 


(A)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR
CAUSE PURSUANT TO PARAGRAPH 7(C), THEN IN FULL SATISFACTION OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT, THE EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS
APPROPRIATE, SHALL BE ENTITLED TO RECEIVE, NO LATER THAN SEVENTY-FIVE (75) DAYS
FOLLOWING SUCH TERMINATION, (A) THE BASE SALARY PROVIDED FOR HEREIN UP TO AND
INCLUDING THE EFFECTIVE DATE OF TERMINATION, PRORATED ON A DAILY BASIS;
(B) PAYMENT FOR ANY ACCRUED, BUT UNUSED PAID HOLIDAY AS OF THE EFFECTIVE DATE OF
TERMINATION; AND (C) ANY REIMBURSEMENTS TO WHICH HE MAY BE ENTITLED UNDER
PARAGRAPH 5 OF THIS AGREEMENT.


 


(B)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY: (I) REASON OF THE
EXECUTIVE’S DEATH OR DISABILITY, OR (II) THE EXECUTIVE WITHOUT GOOD REASON
PURSUANT TO PARAGRAPH 7(F), THEN IN FULL SATISFACTION OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT, THE EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS
APPROPRIATE, SHALL BE ENTITLED TO RECEIVE, NO LATER THAN SEVENTY-FIVE (75) DAYS
FOLLOWING SUCH TERMINATION, (A) THE BASE SALARY PROVIDED FOR HEREIN UP TO AND
INCLUDING THE EFFECTIVE DATE OF TERMINATION, PRORATED ON A DAILY BASIS;
(B) PAYMENT FOR ANY ACCRUED, BUT UNUSED PAID HOLIDAY AS OF THE EFFECTIVE DATE OF
TERMINATION; (C) ANY REIMBURSEMENTS TO WHICH HE MAY BE

 

9

--------------------------------------------------------------------------------



ENTITLED UNDER PARAGRAPH 5 OF THIS AGREEMENT; AND (D) REPATRIATION EXPENSES
EQUAL TO THREE (3) MONTHS OF BASE SALARY AND HOUSING ALLOWANCE.


 


(C)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY: (I) THE COMPANY
WITHOUT CAUSE PURSUANT TO PARAGRAPH 7(E), OR (II) THE EXECUTIVE FOR GOOD REASON
PURSUANT TO PARAGRAPH 7(D), THEN IN FULL SATISFACTION OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT, THE EXECUTIVE, HIS BENEFICIARIES OR ESTATE, AS
APPROPRIATE, SHALL BE ENTITLED TO RECEIVE:  (A) AN AMOUNT EQUAL TO THE BASE
SALARY, BONUSES AND ANY PERFORMANCE SHARES, RSUS OR OTHER LTIP AWARDS EARNED BUT
NOT PREVIOUSLY PAID THROUGH THE DATE OF TERMINATION; (B) PAYMENT FOR ANY ACCRUED
BUT UNUSED PAID HOLIDAY AS OF THE EFFECTIVE DATE OF TERMINATION; (C) ANY
REIMBURSEMENTS TO WHICH THE EXECUTIVE MAY BE ENTITLED UNDER PARAGRAPH 5 OF THIS
AGREEMENT; (D) AN AMOUNT EQUAL TO THE SUM OF THE BASE SALARY THEN IN EFFECT AND
THE ANNUAL TARGET BONUS FOR THE YEAR DURING WHICH THE TERMINATION OCCURS,
MULTIPLIED BY THE GREATER OF (I) TWO (2), OR (II) THE REMAINING NUMBER OF YEARS
AND FRACTIONS THEREOF (WITH EACH FULL AND PARTIAL MONTH COUNTING AS ONE-TWELFTH
(1/12TH) OF A YEAR) IN THE TERM; (E) MEDICAL BENEFIT CONTINUATION UNDER THE
COMPANY’S MEDICAL PLAN FOR THE EXECUTIVE AND HIS HOUSEHOLD FOR A PERIOD OF THREE
(3) YEARS FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AT THE
COMPANY’S EXPENSE AND THEREAFTER AT THE EXECUTIVE’S EXPENSE; (F) FULL VESTING TO
100% (BUT NOT ACCELERATED PAYMENT) OF ANY UNVESTED RSUS OR OTHER LONG-TERM
INCENTIVE COMPENSATION AWARDED TO THE EXECUTIVE UNDER ANY LTIP OR AWARD OR
SIMILAR AGREEMENT; AND (G) PRO RATA PAYMENT WITH RESPECT TO ANY OUTSTANDING
PERFORMANCE SHARES PREVIOUSLY AWARDED TO THE EXECUTIVE, WITH PERFORMANCE
MEASURED AT THE END OF THE YEAR IN WHICH THE TERMINATION OCCURS AND WITH THE
VALUATION OF SUCH PERFORMANCE SHARES (IF PAID IN CASH) BASED ON THE AVERAGE OF
THE LAST TEN (10) TRADING DAYS OF THE YEAR IN WHICH THE TERMINATION OCCURS.  IN
ADDITION, THE EXECUTIVE SHALL BE ENTITLED TO GROUP A BENEFITS UNDER THE
MONTPELIER RE HOLDINGS SEVERANCE PLAN (“SEVERANCE


 


 


10

--------------------------------------------------------------------------------



 


PLAN”), IF SUCH SEVERANCE PLAN HAS BEEN ADOPTED AND IS THEN IN EFFECT; PROVIDED,
HOWEVER, THAT SUCH GROUP A BENEFITS SHALL BE APPLIED AGAINST AND SHALL REDUCE
THE BENEFITS PAYABLE UNDER THIS PARAGRAPH 8(C).  IN ADDITION, IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED IN ANY OF THE CIRCUMSTANCES COVERED BY THIS PARAGRAPH
8(C), THEN NOTWITHSTANDING ANY PROVISION IN ANY COMPANY STOCK OPTION HELD BY THE
EXECUTIVE TO THE CONTRARY, THE EXECUTIVE SHALL BE ENTITLED TO EXERCISE ANY
COMPANY STOCK OPTIONS DURING THE TWO (2) YEAR PERIOD BEGINNING ON HIS DATE OF
TERMINATION (BUT NOT BEYOND THE EXPIRATION DATE OF THE OPTION).  PAYMENT OF
BENEFITS UPON TERMINATION UNDER CLAUSES (D), (E), (F), AND (G) OF THIS PARAGRAPH
8(C) SHALL BE MADE NO LATER THAN SEVENTY-FIVE (75) DAYS FOLLOWING SUCH
TERMINATION, SUBJECT TO AND CONDITIONED UPON THE EXECUTIVE’S EXECUTION, WITHIN
SIXTY (60) DAYS FOLLOWING SUCH TERMINATION, OF A SEPARATION AGREEMENT AND
GENERAL RELEASE WITHIN THE MEANING OF THE SEVERANCE PLAN.


 


9.             NON-RENEWAL OF AGREEMENT.  IF THIS AGREEMENT IS NOT RENEWED AT
THE END OF THE TERM AND UPON OR FOLLOWING SUCH NON-RENEWAL THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY REASON, BUT THE EXECUTIVE REMAINS
AN ACTIVE MEMBER OF THE BOARD THEN SUCH SERVICE AS A BOARD MEMBER SHALL BE
CONSIDERED CONTINUED EMPLOYMENT FOR PURPOSES OF DETERMINING THE VESTING OF STOCK
OPTIONS, RSUS, PERFORMANCE SHARES AND ANY OTHER FORM OF LONG-TERM INCENTIVE
COMPENSATION, AND THE EXECUTIVE SHALL REMAIN ENTITLED TO CONTINUING HEALTH
COVERAGE FOR HIMSELF AND HIS HOUSEHOLD AT THE COMPANY’S EXPENSE.  IF THIS
AGREEMENT IS NOT RENEWED AT THE END OF THE TERM AND UPON OR FOLLOWING SUCH
NON-RENEWAL THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY
REASON AND THE EXECUTIVE IS REMOVED FROM THE BOARD (OTHER THAN FOR CAUSE) OR IS
NOT REELECTED TO THE BOARD (DESPITE HIS WILLINGNESS TO REMAIN AN ACTIVE MEMBER
OF THE BOARD), THEN (I) THE EXECUTIVE’S UNVESTED STOCK OPTIONS, RSUS,
PERFORMANCE SHARES AND ANY OTHER FORM OF LONG-TERM INCENTIVE COMPENSATION SHALL
BECOME 100%


 


 


11

--------------------------------------------------------------------------------



 


VESTED, (II) EXECUTIVE SHALL HAVE TWO (2) YEARS FOLLOWING HIS LAST DAY AS A
MEMBER OF THE BOARD (BUT NOT BEYOND THE EXPIRATION DATE OF THE OPTION) IN WHICH
TO EXERCISE ANY OUTSTANDING STOCK OPTIONS (NOTWITHSTANDING ANY PROVISION OF THE
STOCK OPTIONS TO THE CONTRARY), (III) EXECUTIVE SHALL BE ENTITLED TO PRO RATA
PAYMENT WITH RESPECT TO OUTSTANDING PERFORMANCE SHARES PREVIOUSLY AWARDED TO THE
EXECUTIVE WITH PERFORMANCE MEASURED AT THE END OF THE YEAR IN WHICH HIS SERVICE
AS A MEMBER OF THE BOARD ENDS AND WITH THE VALUATION OF SUCH PERFORMANCE SHARES
(IF PAID IN CASH) BASED ON THE AVERAGE OF THE LAST TEN (10) TRADING DAYS OF SUCH
YEAR, AND (IV) EXECUTIVE SHALL RECEIVE AN AMOUNT EQUAL TO THE SUM OF THE BASE
SALARY THEN IN EFFECT PLUS THE HIGHEST ANNUAL BONUS PAID IN THE THREE (3) YEARS
PRIOR TO THE DATE OF NON-RENEWAL IN CONSIDERATION OF THE RESTRICTIONS IMPOSED
WITHIN PARAGRAPH 10.


 


10.           NON-COMPETITION.


 


(A)           DURING THE TERM, THE EXECUTIVE SHALL NOT WITHOUT THE CONSENT OF
THE BOARD DIRECTLY OR INDIRECTLY ENGAGE IN ANY OTHER BUSINESS OR BE CONCERNED OR
INTERESTED IN ANY OTHER BUSINESS OF A SIMILAR NATURE TO OR WHICH WOULD OR MIGHT
COMPETE WITH THE BUSINESS FOR THE TIME BEING CARRIED ON BY THE COMPANY OR ANY
GROUP COMPANY SAVE THAT HE MAY (BUT WITHOUT PREJUDICE TO PARAGRAPH 3) BE
INTERESTED AS A HOLDER OR BENEFICIAL OWNER OF NOT MORE THAN 5% OF ANY CLASS OF
STOCK, SHARES OR DEBENTURES IN ANY COMPANY (OTHER THAN THE COMPANY, IN WHICH
CASE, SUCH LIMIT SHALL NOT APPLY) WHOSE STOCK, SHARES OR DEBENTURES ARE LISTED
OR DEALT IN ON AN APPOINTED STOCK EXCHANGE (AS DEFINED IN THE COMPANIES ACT).


 


(B)           SINCE THE EXECUTIVE HAS OBTAINED IN THE COURSE OF HIS EMPLOYMENT
PRIOR TO THE DATE HEREOF AND IS LIKELY TO OBTAIN IN THE COURSE OF HIS EMPLOYMENT
HEREUNDER KNOWLEDGE OF THE TRADE SECRETS AND ALSO OTHER CONFIDENTIAL INFORMATION
IN REGARD TO THE BUSINESS OF THE COMPANY AND OF ANY


 


 


12

--------------------------------------------------------------------------------



 


GROUP COMPANY WITH WHICH HE BECOMES ASSOCIATED, THE EXECUTIVE HEREBY AGREES WITH
THE COMPANY THAT IN ADDITION TO THE RESTRICTIONS CONTAINED IN PARAGRAPH
(A) ABOVE, HE WILL NOT IN BERMUDA, THE UNITED KINGDOM, OR THE EUROPEAN ECONOMIC
COMMUNITY:


 

(I)            DURING THE PERIOD OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION
OF HIS EMPLOYMENT HEREUNDER (HOWSOEVER CAUSED) EITHER ON HIS OWN ACCOUNT OR FOR
ANY OTHER PERSON, FIRM OR COMPANY DIRECTLY OR INDIRECTLY BE ENGAGED IN OR
CONCERNED WITH ANY BUSINESS OR UNDERTAKING WHICH IS ENGAGED IN OR CARRIES ON IN
BERMUDA, THE UNITED KINGDOM, OR THE EUROPEAN ECONOMIC COMMUNITY ANY INSURANCE
BUSINESS WHICH COMPETES OR SEEKS TO COMPETE WITH THE BUSINESS CARRIED ON BY THE
COMPANY OR ANY OTHER GROUP COMPANY AT THE DATE OF TERMINATION.

 

(II)           DURING THE PERIOD OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION
AFORESAID EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR COMPANY
DIRECTLY OR INDIRECTLY SOLICIT, INTERFERE WITH OR ENDEAVOR TO ENTICE AWAY FROM
THE COMPANY OR ANY GROUP COMPANY ANY PERSON, FIRM OR COMPANY WHO AT THE DATE OF
TERMINATION AFORESAID OR WHO IN THE PERIOD OF TWELVE (12) MONTHS IMMEDIATELY
PRIOR TO SUCH DATE WAS A CUSTOMER OR CLIENT OF OR IN THE HABIT OF DEALING WITH
THE COMPANY OR ANY GROUP COMPANY OR WHO AT SUCH DATE WAS TO HIS KNOWLEDGE
NEGOTIATING WITH THE COMPANY OR ANY GROUP COMPANY IN RELATION TO ALL OR PART OF
ITS BUSINESS.

 

(III)          DURING THE PERIOD OF TWELVE (12) MONTHS FOLLOWING THE TERMINATION
AFORESAID EITHER ON HIS OWN ACCOUNT OR FOR ANY OTHER PERSON, FIRM OR COMPANY
SOLICIT THE SERVICES OF OR ENDEAVOR TO ENTICE AWAY FROM THE COMPANY OR ANY GROUP
COMPANY ANY DIRECTOR, EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY GROUP COMPANY
(WHETHER OR NOT

 

 

13

--------------------------------------------------------------------------------


 

SUCH PERSON WOULD COMMIT ANY BREACH OF  HIS CONTRACT OF EMPLOYMENT OR ENGAGEMENT
BY REASON OF LEAVING THE SERVICE OF SUCH COMPANY) NOR SHALL THE EXECUTIVE
KNOWINGLY EMPLOY OR AID OR ASSIST IN OR PROCURE THE EMPLOYMENT BY ANY OTHER
PERSON, FIRM OR COMPANY OF ANY SUCH PERSON.

 


(C)           WHILE THE RESTRICTIONS AFORESAID ARE CONSIDERED BY THE PARTIES TO
BE REASONABLE IN ALL THE CIRCUMSTANCES, IT IS AGREED THAT IF ANY OF SUCH
RESTRICTIONS SHALL, TAKEN TOGETHER, BE ADJUDGED TO GO BEYOND WHAT IS REASONABLE
IN ALL THE CIRCUMSTANCES FOR THE PROTECTION OF THE LEGITIMATE INTERESTS OF THE
COMPANY OR ANY GROUP COMPANY BUT WOULD BE ADJUDGED REASONABLE IF PART OF THE
WORDING THEREOF WERE DELETED OR MODIFIED THE SAID RESTRICTIONS SHALL APPLY WITH
SUCH WORDS DELETED OR MODIFIED.


 


(D)           THE EXECUTIVE HEREBY AGREES THAT HE WILL AT THE REQUEST AND AT THE
COST OF THE COMPANY ENTER INTO A DIRECT AGREEMENT OR UNDERTAKING WITH ANY GROUP
COMPANY WHEREBY HE WILL ACCEPT RESTRICTIONS AND PROVISIONS CORRESPONDING TO THE
RESTRICTIONS AND PROVISIONS HEREIN CONTAINED (OR SUCH OF THEM AS MAY BE
APPROPRIATE IN THE CIRCUMSTANCES) IN RELATION TO SUCH SERVICES AND SUCH AREA AND
FOR SUCH PERIOD AS SUCH COMPANY OR COMPANIES MAY REASONABLY REQUIRE FOR THE
PROTECTION OF ITS OR THEIR LEGITIMATE INTERESTS PROVIDED THAT HE TERMS OF SUCH
RESTRICTIONS AND PROVISIONS WILL NOT BE MORE ONEROUS THAN THE RESTRICTIONS AND
PROVISIONS OF THIS AGREEMENT.


 


11.           SUCCESSORS.  THE EXECUTIVE’S PERFORMANCE HEREUNDER IS PERSONAL TO
THE EXECUTIVE AND SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE.  THE COMPANY MAY AT
ANY TIME AND FROM TIME TO TIME DELEGATE ITS POWER AND AUTHORITY UNDER THIS
AGREEMENT TO ANY GROUP COMPANY AND SUCH DELEGATION (OR THE REVOCATION THEREOF)
SHALL BE EFFECTIVE UPON THE COMPANY’S GIVING WRITTEN NOTICE OF THE SAME TO THE
EXECUTIVE.  THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANY GROUP


 


 


14

--------------------------------------------------------------------------------



 


COMPANY OR TO ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY, WHETHER DIRECTLY OR INDIRECTLY, BY PURCHASE, MERGER,
CONSOLIDATION, ACQUISITION OF STOCK, OR OTHERWISE, PROVIDED, HOWEVER, THAT ANY
SUCH GROUP COMPANY, SUCCESSOR, AND THE COMPANY REMAIN JOINTLY LIABLE TO THE
EXECUTIVE FOR PERFORMANCE OF THIS AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


12.           LEGAL EXPENSES.  THE COMPANY WILL PAY OR REIMBURSE THE EXECUTIVE
FOR ALL COSTS AND EXPENSES (INCLUDING COURT COSTS AND ATTORNEY’S FEES) INCURRED
BY THE EXECUTIVE AS A RESULT OF ANY CLAIM, ACTION OR PROCEEDING ARISING OUT OF,
OR CHALLENGING THE VALIDITY, OR ENFORCEABILITY OF, THIS AGREEMENT OR ANY
PROVISION HEREOF OR ANY BENEFIT OR AWARD CONTEMPLATED HEREIN, BUT ONLY IF THE
EXECUTIVE IS THE PREVAILING PARTY, IN WHOLE OR IN SIGNIFICANT PART, WITH RESPECT
TO SUCH CLAIM, ACTION OR PROCEEDING.  THE EXECUTIVE WILL PAY OR REIMBURSE THE
COMPANY FOR ALL COSTS AND EXPENSES (INCLUDING COURT COSTS AND ATTORNEY’S FEES)
INCURRED BY COMPANY AS A RESULT OF ANY CLAIM, ACTION OR PROCEEDING ARISING OUT
OF, OR CHALLENGING THE VALIDITY, OR ENFORCEABILITY OF, THIS AGREEMENT OR ANY
PROVISION HEREOF OR ANY BENEFIT OR AWARD CONTEMPLATED HEREIN, BUT ONLY IF THE
COMPANY IS THE PREVAILING PARTY, IN WHOLE OR IN SIGNIFICANT PART, WITH RESPECT
TO SUCH CLAIM, ACTION OR PROCEEDING.


 


13.           SURVIVAL OF OPERATIVE SECTIONS.  THE EXPIRATION OR TERMINATION OF
THIS AGREEMENT HOWSOEVER ARISING SHALL NOT OPERATE TO AFFECT SUCH OF THE
PROVISIONS HEREOF AS ARE EXPRESSED OR INTENDED TO REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING SUCH TERMINATION.

 

 

15

--------------------------------------------------------------------------------


 

 

14.           Miscellaneous.

 


(A)           WAIVER; AMENDMENT.  THE FAILURE OF A PARTY TO ENFORCE ANY TERM,
PROVISION, OR CONDITION OF THIS AGREEMENT AT ANY TIME OR TIMES SHALL NOT BE
DEEMED A WAIVER OF THAT TERM, PROVISION, OR CONDITION FOR THE FUTURE, NOR SHALL
ANY SPECIFIC WAIVER OF A TERM, PROVISION, OR CONDITION AT ONE TIME BE DEEMED A
WAIVER OF SUCH TERM, PROVISION, OR CONDITION FOR ANY FUTURE TIME OR TIMES.  THIS
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITING SIGNED BY BOTH PARTIES
HERETO.


 


(B)           GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA AND THE PARTIES IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF BERMUDA.


 


(C)           PARAGRAPH CAPTIONS.  PARAGRAPH AND OTHER CAPTIONS CONTAINED IN
THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE IN NO WAY INTENDED TO
DESCRIBE, INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR INTENT OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


 


(D)           SEVERABILITY.  EACH PROVISION OF THIS AGREEMENT IS INTENDED TO BE
SEVERABLE.  IF ANY TERM OR PROVISION HEREOF IS ILLEGAL OR INVALID FOR ANY REASON
WHATSOEVER, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE VALIDITY OF THE
REMAINDER OF THIS AGREEMENT.


 


(E)           INTEGRATION.  TO THE EXTENT THAT ANY PROVISION OF THIS AGREEMENT
CONFLICTS OR IS INCONSISTENT WITH THE TERMS OF ANY LTIP, ANNUAL BONUS AGREEMENT,
RESTRICTED SHARE UNIT AWARD AGREEMENT, SEVERANCE PLAN OR ANY OTHER COMPENSATION
PLAN, BENEFIT PLAN, AWARD, OR SIMILAR AGREEMENT, IT IS HEREBY ACKNOWLEDGED AND
AGREED THAT THE TERMS MOST FAVORABLE TO THE EXECUTIVE SHALL CONTROL; PROVIDED
THAT THE DETERMINATION AS TO WHETHER ANY SUCH CONFLICT OR INCONSISTENCY EXISTS
SHALL BE MADE BY THE BOARD IN ITS REASONABLE DISCRETION.  NO AGREEMENTS, PLANS,
OR


 


 


16

--------------------------------------------------------------------------------



 


REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, UNLESS SPECIFICALLY
REFERRED TO HEREIN (WHICH REFERENCE INCLUDES THE PLANS AND AGREEMENTS DESCRIBED
IN THE PRECEDING SENTENCE OF THIS PARAGRAPH 14(E)), WITH RESPECT TO THE SUBJECT
MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY
IN THIS AGREEMENT.


 


(F)            INTERPRETATION; COUNTERPARTS. 
                (I)   NO PROVISION OF THIS AGREEMENT IS TO BE INTERPRETED FOR OR
AGAINST ANY PARTY BECAUSE THAT PARTY DRAFTED SUCH PROVISION.
                (II)  FOR PURPOSES OF THIS AGREEMENT: “HEREIN, “HEREBY,”
“HEREOF”, “HEREINAFTER,” “HEREWITH,” “HEREAFTER” AND “HEREINAFTER” REFER TO THIS
AGREEMENT IN ITS ENTIRETY, AND NOT TO ANY PARTICULAR PARAGRAPH.
                (III)  REFERENCES TO STATUTORY PROVISIONS SHALL BE CONSTRUED AS
REFERENCES TO THOSE PROVISIONS AS AMENDED OR RE-ENACTED OR AS THEIR APPLICATION
IS MODIFIED BY OTHER PROVISIONS FROM TIME TO TIME AND SHALL INCLUDE REFERENCES
TO ANY PROVISIONS OF WHICH THEY ARE RE-ENACTMENTS (WHETHER WITH OR WITHOUT
MODIFICATION).
                (IV) REFERENCES TO THE SINGULAR SHALL INCLUDE THE PLURAL AND
VICE VERSA AND REFERENCES TO THE MASCULINE SHALL INCLUDE THE FEMININE AND/OR
NEUTER AND VICE VERSA.
                (V)  REFERENCES TO PERSONS SHALL INCLUDE COMPANIES,
PARTNERSHIPS, ASSOCIATIONS AND BODIES OF PERSONS, WHETHER INCORPORATED OR
UNINCORPORATED.


 


(G)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


(H)           UNTRUE STATEMENTS.  THE EXECUTIVE SHALL NOT KNOWINGLY AT ANY TIME
MAKE ANY UNTRUE STATEMENT IN RELATION TO THE COMPANY OR ANY GROUP COMPANY AND IN
PARTICULAR SHALL NOT AFTER THE


 


 


17

--------------------------------------------------------------------------------



 


TERMINATION OF HIS EMPLOYMENT HEREUNDER WRONGFULLY REPRESENT HIMSELF AS BEING
EMPLOYED BY OR CONNECTED WITH THE COMPANY OR ANY GROUP COMPANY.


 


(I)            NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED BY HAND
DELIVERY, OR BY FACSIMILE (WITH CONFIRMATION OF TRANSMISSION), OR BY OVERNIGHT
COURIER, OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, IN EACH CASE ADDRESSED AS FOLLOWS:


 


IF TO THE EXECUTIVE:


 


CHRISTOPHER L. HARRIS


 


 


MONTPELIER HOUSE


 


 


94 PITTS BAY ROAD


 


 


PEMBROKE, BERMUDA HM08


 


 


 


WITH COPIES TO :


 


PETER TIERNEY


 


 


CARRINGTON, COLEMAN, SLOMAN & BLUMENTHAL, L.L.P.


 


 


901 MAIN STREET, SUITE 5500


 


 


DALLAS, TEXAS USA 75202


 


 


 


IF TO THE COMPANY:


 


MONTPELIER RE HOLDINGS LTD.


 


 


MONTPELIER HOUSE


 


 


94 PITTS BAY ROAD


 


 


PEMBROKE, BERMUDA HM08


 


 


ATTN. GENERAL COUNSEL


 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Any such notice given by post shall be deemed
to have been served on the second weekday after dispatch (public holidays
excepted) and any notice so given by hand shall be deemed to have been served
when delivered if delivered during normal business hours or, if delivered
outside such hours, at the next time after delivery when normal business hours
commence.

 


 


18

--------------------------------------------------------------------------------



 


 


(J)            NO LIMITATIONS.  THE EXECUTIVE REPRESENTS HIS EMPLOYMENT BY THE
COMPANY HEREUNDER DOES NOT CONFLICT WITH, OR BREACH ANY CONFIDENTIALITY,
NON-COMPETITION OR OTHER AGREEMENT TO WHICH HE IS A PARTY OR TO WHICH HE MAY BE
SUBJECT.


 


(K)           SECTION 409A.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF AT THE TIME OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HE IS A
“SPECIFIED EMPLOYEE” (AS DEFINED IN SECTION 409A OF THE U.S. INTERNAL REVENUE
CODE AND ANY REGULATIONS OR TREASURY GUIDANCE PROMULGATED THEREUNDER
(“SECTION 409A”)) AND ANY PAYMENTS UPON SUCH TERMINATION UNDER PARAGRAPH 8 ABOVE
WILL RESULT IN ADDITIONAL TAX OR INTEREST TO THE EXECUTIVE, HE WILL NOT BE
ENTITLED TO SUCH PAYMENTS UNTIL THE EARLIER OF (I) THE DATE THAT IS SIX
(6) MONTHS AFTER SUCH TERMINATION OF EMPLOYMENT OR (II) ANY EARLIER DATE THAT
DOES NOT RESULT IN ANY ADDITIONAL TAX OR INTEREST TO THE EXECUTIVE UNDER
SECTION 409A.  IN ADDITION, IF ANY PROVISION OF THIS AGREEMENT WOULD SUBJECT THE
EXECUTIVE TO ANY ADDITIONAL TAX OR INTEREST UNDER SECTION 409A, THEN THE COMPANY
SHALL REFORM SUCH PROVISION; PROVIDED THAT THE COMPANY SHALL (X) MAINTAIN, TO
THE MAXIMUM EXTENT PRACTICABLE, THE ORIGINAL INTENT OF THE APPLICABLE PROVISION
WITHOUT SUBJECTING THE EXECUTIVE TO SUCH ADDITIONAL TAX OR INTEREST AND (Y) NOT
INCUR ANY ADDITIONAL COMPENSATION EXPENSE AS A RESULT OF SUCH REFORMATION.

 

 

19

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

MONTPELIER RE HOLDINGS LTD.

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

/s/ ANTHONY TAYLOR

 

/s/ CHRISTOPHER L. HARRIS

 

 

 

 

 

Anthony Taylor, CEO

 

Christopher L. Harris

 

20

--------------------------------------------------------------------------------